DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are pending.

Drawings
The drawings were received on 1/6/22.  These drawings are acceptable to Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maucher et al German Patent No. DE 298 02 404 U1.

With regard to claim 1, Maucher et al disclose a hose connector comprising:
a head portion (at 4) having a flow channel (channel through 4) with at least two open ends (end at 10 and opposite end of 4 from 10 – see Figure 1), and at least one of the open ends provided with a threaded portion (at 6);
at least one connecting bolt (at 5) comprising an inner threaded section (at 7) engaging the threaded portion (at 6) of the open end of the head portion (at 4), an opening of the connecting bolt comprising a stopping portion (at 11); and
a tightening ring (at 12, 9) having a groove (groove on 12 below 11) configured to accept the stopping portion (at 11), a clasping end (at 18) formed adjacent to an outer edge of the groove and engaging an outer wall of the stopping portion (where clasping end 18 can be attached to the connecting bolt 5 – see English translation paragraph 73, lines 462-463), the clasping end (at 18) stopping the outer wall of the stopping portion (at 11), a convex ring (see Figure 4 below) formed at another edge of the groove and engaging with the stopping portion (at 11), engagement of the stopping portion with the clasping end and the convex ring keeping a bottom portion of the stopping portion entirely within the groove (see Figure 4);
wherein the bottom portion of the stopping portion (at 11) is spaced from a top surface of the groove (see Figures 1 and 4) so that the connecting bolt is rotatable independently from the tightening ring (see English translation paragraph 64, lines 404-407).


    PNG
    media_image1.png
    743
    906
    media_image1.png
    Greyscale


With regard to claim 2, Maucher et al disclose wherein the at least one of the open ends of the head portion further has a chamfer (chamfer next to 10 – see Figure 1) adjacent to the flow channel.

With regard to claim 3, Maucher et al disclose wherein one end of the tightening ring (at 12, 9) facing the flow channel of the head portion (at 4) further comprises a tapered surface (see Figure 4 above) providing a smaller outer diameter and a gap (see Figure 4 above) from the connecting bolt.

With regard to claim 4, Maucher et al disclose wherein one end of the tightening ring (at 12, 9) facing the flow channel of the head portion (at 4) further comprises a tapered surface (see Figure 4 above) providing a smaller outer diameter and a gap (see Figure 4 above) from the connecting bolt.

With regard to claim 5, Maucher et al disclose wherein an inner diameter of the tightening ring is equal to a diameter of the flow channel of the head portion (see Figure 4 above).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maucher et al.

With regard to claim 6, Maucher et al disclose the claimed invention but do not disclose that the head portion is a switch valve configured to be controlled manually.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the head portion be a switch valve configured to be controlled manually based on the environment where the hose connector is being used and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Goeller, Richardson ‘273, Richardson ‘930, Anderson, Haluch, Franck and Strybel are being cited to show other examples of hose connectors with a head portion, at least one connecting bolt and a tightening ring.

Applicant's amendment of claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679